By the Court.
The attachment admitted to have existed, although unknown to the vendors, at the date of the tender of the deed, (assuming it, as we are bound to do upon this bill of exceptions, to have been a valid attachment for a substantial amount,) was such an incumbrance as, in a court of common law, justified .the purchaser in refusing to accept the deed and in recovering back the part of the purchase money already paid. Swan v. Drury, 22 Pick. 485. Packard v. Usher, 7 Gray, 529. Barnard v. Lee, 97 Mass. 92. Brigham v. Townsend, 119 Mass. 287.

Exceptions overruled.